department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division oct ae uniform issue list no ter uts legend system a subsystem b subsystem c subsystem d state m dear this is in response to your request for a private_letter_ruling dated date which was supplemented by letters dated date date and date concerning the applicability of sec_415 of the internal_revenue_code to an excess_plan and the tax consequences of certain related transactions you have submitted the following facts and representations in support of your request system a is a single defined_benefit_plan created by the state m legislature and set forth in the state m statute system a consists of three statewide pension groups subsystems b c and d covered by certain benefit provisions system a is a governmental_plan as described in code sec_414 and meets the requirements of code sec_401 a nine-member board_of trustees system a board contribution feature and certain other contribution features that permit participants to purchase it includes a mandatory employee system a is administered by page additional service_credit in system a for prior service with for example another public employer state m has enacted legislation which authorizes the system a board to establish a qualified_governmental_excess_benefit_arrangement within the meaning of code sec_415 accordance with this legislation the system a board has adopted a new administrative regulation which would establish a system a excess_benefit arrangement arrangement pursuant to the provisions of code sec_415 in the arrangement will operate in accordance with code sec_415 under the arrangement a participant will be paid that part of a retirement benefit that would otherwise have been payable by system a except for the limitations of code sec_415 a participant in the arrangement shall receive a monthly benefit equal to the difference between the participant’s monthly retirement benefit otherwise payable from system a prior to any reduction or limitation because of code sec_415 and the actual monthly retirement benefit payable from system a as limited by code sec_415 receiving benefits from system a arrangement shall be the same as otherwise selected by the participant and payable under system a and shall be included in the same warrant as the normal benefit under no circumstances will a participant be given any election to defer compensation under the arrangement whether directly or indirectly benefits under the arrangement shall be paid only if the participant is the form of the benefit paid to a participant from the the arrangement is part of system a but no assets from system a will be used to pay any excess_benefit under the arrangement the administrator of system a upon recommendation of the actuary shall determine the required_contribution to pay arrangement benefits for the plan_year the required_contribution for each plan_year shall be the total amount of benefits payable under the arrangement to all participants and such amount as determined by the administrator to pay the administrative expenses of the arrangement this required_contribution shall be paid into a separate trust fund arrangement fund which is a portion of system a arrangement fund is a grantor_trust pursuant to state law and for federal_income_tax purposes the arrangement fund assets shall not be accumulated to pay benefits payable in future years rather the benefit liability shall be funded on a plan_year to plan_year basis any assets of the arrangement fund not used for paying benefits for a current plan_year shall be used as determined by the system a administrator for the payment of the administrative expenses of the arrangement for the plan_year the benefits payable under the arrangement may not be assigned or alienated by a participant except as otherwise permitted for benefits payable by system a the all contributions to the arrangement necessary to pay the required supplemental pension payments shall be paid_by the employers there will be no employee contributions to the arrangement page the arrangement fund shall be maintained separately from system a shall not accept contributions or transfers from system a shall not have or invest system a assets and shall not pay system a benefits the arrangement fund all participants retired participants and beneficiaries of system a whose retirement or survivor benefits from system a for a plan_year have been limited by code sec_415 are automatically participants in the arrangement participation in the arrangement is determined for each plan_year and participation in the arrangement will cease for any plan_year in which the retirement benefit of a participant or beneficiary of system a is not limited by code sec_415 based on the above facts and representations you have requested the following rulings the arrangement is a qualified_governmental_excess_benefit_arrangement within the meaning of code sec_415 the amounts of benefits payable under the arrangement will be includible in gross_income for the taxable_year or years in which amounts are paid or otherwise made available to a participant or a participant’s beneficiary in accordance with the terms of the arrangement income accruing to the arrangement fund established to hold assets of the arrangement is exempt from federal_income_tax under code sec_115 and sec_415 as income derived from the exercise of an essential_governmental_function and the amounts of employer contributions to the arrangement fund to provide benefits in excess of the code sec_415 limits under the arrangement as well as the benefits payable under the arrangement are not wages for purposes of federal_insurance_contributions_act fica taxation and therefore there is no fica tax_liability with respect to these contributions or benefits code sec_415 sets forth the treatment of qualified governmental excess_benefit arrangements code sec_415 provides in part that in determining whether a governmental_plan as defined in sec_414 meets the requirements of sec_415 benefits provided under a qualified_governmental_excess_benefit_arrangement shall not be taken into account sec_415 defines such an arrangement as a portion of a governmental_plan which meets the following three requirements a such portion is maintained solely for the purpose of providing to participants in the plan that part of the participant's annual_benefit otherwise payable under the terms of the plan that exceeds the limitations on benefits imposed by sec_415 excess_benefits b under such portion no election is provided at any time to the participant directly or indirectly to defer compensation and c excess_benefits are not paid from a_trust page forming a part of such governmental_plan unless such trust is maintained solely for the purpose of providing such benefits with respect to your first requested ruling the arrangement is a portion of system a which your authorized representative has stated is a governmental_plan as described in code sec_414 according to the terms of the arrangement its only stated purpose is to provide participants in system a that portion of a participant’s benefits that would otherwise be payable under the terms of system a except for the limitations on benefits imposed by code sec_415 the arrangement does not allow participants to defer compensation the terms of the arrangement limit participation to system a participants for whom contributions would exceed the code sec_415 limits therefore we have determined that the arrangement is a portion of a governmental_plan which is maintained solely for the purpose of providing to system a participants that part of the participant’s annual_benefit otherwise payable under the terms of system a that exceeds the sec_415 limits and as such meets the requirements of sec_415 your authorized representative has stated in accordance with the terms of the arrangement that participation is automatic and mandatory for system a participants for whom contributions are limited by code sec_415 thus we have determined that no direct or indirect election is provided at any time to participants to defer compensation and accordingly the requirements of sec_415 are met code sec_415 requires that the trust from which excess_benefits are paid must not form a part of the governmental_plan in this case system a which contains the excess_benefit arrangement unless such trust is maintained solely for the purpose of providing such benefits in the present case the arrangement fund is part of system a but it is maintained separately and its sole purpose is to provide excess_benefits contributions to the arrangement fund consist only of the amount required to pay the excess_benefits for the plan_year and the amount required to pay administrative expenses funds are not accumulated to pay benefits in future plan years any assets of the arrangement fund not used for paying benefits for a current plan_year shall be used for the payment of the administrative expenses of the arrangement for the plan_year therefore we have determined that the requirements of sec_415 are met since the arrangement satisfies all of the requirements of code sec_415 m we conclude with respect to your first requested ruling that the arrangement is a qualified_governmental_excess_benefit_arrangement within the meaning of code sec_415 with respect to the second requested ruling sec_415 provides that for purposes of this chapter a the taxable_year or years for which amounts in respect to a qualified_governmental_excess_benefit_arrangement are includible in gross_income by a participant and b the treatment of such amounts when so includible by the participant shall be determined as if such qualified_governmental_excess_benefit_arrangement were treated as a plan for the deferral of compensation page which is maintained by a corporation not exempt from tax under this chapter and which does not meet the requirements for qualification under sec_401 ruling has already determined that the arrangement meets the legal requirements of sec_415 of the code for qualified governmental excess_benefit arrangements accordingly the tax treatment of the amounts distributed under the arrangement to the participants is determined as if such qualified_governmental_excess_benefit_arrangement were treated as a plan for the deferral of compensation which is maintained by a corporation not exempt from tax under this chapter and which does not meet the requirements for qualification under sec_401 state m has represented that the trust established in connection with the arrangement is a grantor_trust pursuant to state m law and for federal tax purposes sec_83 of the code provides that the excess if any of the fair_market_value of property transferred in_connection_with_the_performance_of_services over the amount_paid if any for the property is includible in the gross_income of the person who performed the services for the first taxable_year in which the property becomes transferable or is not subject_to a substantial_risk_of_forfeiture sec_1_83-3 of the income_tax regulations provides that for purposes of sec_83 the term property includes real and personal_property other than money or an unfunded and unsecured promise to pay money or property in the future property also includes a beneficial_interest in assets including money transferred or set_aside from claims of the transferor's creditors for example in a_trust or escrow account sec_402 of the code provides that contributions made by an employer to an employee's trust that is not exempt from tax under sec_501 are included in the employee's gross_income in accordance with sec_83 except that the value of the employee's interest in the trust will be substituted for the fair_market_value of the property in applying sec_83 under sec_1_402_b_-1 of the regulations an employer's contributionsto a nonexempt employee's trust are included as compensation in the employee's gross_income for the taxable_year in which the contribution is made but only to the extent that the employee's interest in such contribution is substantially_vested as defined in the regulations under sec_83 sec_451 of the code and sec_1_451-1 of the regulations provide that an item_of_gross_income is includible in gross_income for the taxable_year in which actually or constructively received by a taxpayer using the cash_receipts_and_disbursements_method of accounting under sec_1_451-2 of the regulations income is constructively received in the taxable_year during which it is credited to a taxpayer's account set apart for him or otherwise made available so that the taxpayer may draw on it at any time however income is not constructively received if the taxpayer's control of its receipt is subject_to substantial limitations or restrictions page various revenue rulings have considered the tax consequences of nonqualified_deferred_compensation arrangements revrul_60_31 situations 1960_1_cb_174 holds that a mere promise to pay not represented by notes or secured in any way does not constitute receipt of income within the meaning of the cash_receipts_and_disbursements_method of accounting see also revrul_69_650 1969_2_cb_106 and revrul_69_649 1969_2_cb_106 under the economic_benefit_doctrine an employee has currently includible income from an economic or financial benefit received as compensation though not in cash form economic benefit applies when assets are unconditionally and irrevocably paid into a fund or trust to be used for the employee's sole benefit 16_tc_244 affd per curiam 194_f2d_541 6th cir revrul_60_31 situation c b and revrul_68_99 1968_1_cb_193 an employee does not receive income as a result of the employer's purchase of an insurance_contract to provide a source of funds for deferred_compensation because the insurance_contract is the employer's asset subject_to claims of the employer's creditors in revrul_72_25 accordingly with respect to your second request ruling we conclude that the amounts of benefits payable under the arrangement will be includible in gross_income of the recipients for the taxable_year or years in which amounts are paid or otherwise made available to a participant or a participant’s beneficiary in accordance with the terms of the arrangement with respect to your third requested ruling code sec_415 provides that t ncome accruing to a governmental_plan or to a_trust that is maintained solely for the purpose of providing benefits under a qualified_governmental_excess_benefit_arrangement in respect of a qualified_governmental_excess_benefit_arrangement shall constitute income derived from the exercise of an essential_governmental_function upon which such governmental_plan or trust shall be exempt from tax under sec_115 ruling has already determined that the arrangement meets the legal requirements of sec_415 of the code for qualified governmental excess_benefit arrangements accordingly with respect to your third requested ruling we conclude that income accruing to the arrangement fund established to hold assets of the arrangement is exempt from federal_income_tax under code sec_115 and sec_415 as income derived from the exercise of an essential_governmental_function with respect to your fourth requested ruling section dollar_figure of revproc_2000_1 cb provides that the internal_revenue_service will not issue a letter_ruling if the ruling_request presents an issue that cannot be readily resolved before a regulation or any other published guidance is issued after careful consideration of your request we have concluded that the question of fica tax treatment of a qualified_governmental_excess_benefit_arrangement under code sec_415 cannot readily be resolved before published guidance is issued se page consequently we are unable to rule on that portion of the request this ruling letter is based on the assumption that system a is a governmental_plan as described in code sec_414 and that it meets all of the applicable_requirements under code sec_401 this ruling letter is directed only to the taxpayer who requested it sec_61 k of the code provides that this ruling may not be used or cited as precedent a copy of this letter has been sent to your authorized representative in accordance with the power_of_attorney on file in this office if you have any questions about this letter please contact please refer to t ep ra t sincerely yours lined uo lr frances v sloan manager employee_plans technical branch tax_exempt_and_government_entities_division enclosures notice deleted copy of ruling letter
